Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 1 of 21 PageID 1




                  UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


 KIEWIT INFRASTRUCTURE SOUTH       )
 CO.,                              )
                                   )
      Plaintiff,                   )
                                     CASE NO.:
                                   )
 v.                                )
                                     JUDGE:
                                   )
 AECOM TECHNICAL                   )
 SERVICES, INC.,                   )
                                   )
      Defendant.                   )
 _________________________________ )


                                   COMPLAINT

      Plaintiff Kiewit Infrastructure South Co. (“KISC” or “Plaintiff”), states its

claims in this Complaint against Defendant AECOM Technical Services, Inc.

(“AECOM” or “Defendant”), as follows:

                                       Parties

      1.     At all times material hereto, KISC was a Delaware corporation

registered to do business in the State of Florida with its principal place of business

at 1550 Mike Fahey St., Omaha, Nebraska 68102.

      2.     Upon information and belief, and at all time material hereto, AECOM

was a California corporation registered to do business in the State of Florida with its



                                          1
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 2 of 21 PageID 2




principal place of business at 300 South Grand Avenue, 9th floor, Los Angeles,

California 90071.

                                      Jurisdiction and Venue

         3.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332 (diversity of

citizenship).

         4.     Plaintiff is a citizen of Nebraska and Delaware. Defendant is a citizen

of California. There exists complete diversity of citizenship among Plaintiff and

Defendant.

         5.     The amount in controversy exceeds $75,000, exclusive of interest and

costs.

         6.     The Project and many of the actions, errors and omissions associated

with the Project are located or occurred in this judicial district.

         7.     Venue properly lies in this forum pursuant to 28 U.S.C. § 1391(b)

because many of the events that gave and continue to give rise to this Complaint

occurred in this judicial district.

                                       Relevant Facts

                                   Project Background

         8.     On or about January 20, 2017, the Tampa Hillsborough Expressway

Authority (“THEA” or “Owner”) released a draft Design-Build Request for Proposal

(“RFP”) to solicit competitive bids for the Selmon West Extension, an elevated


                                             2
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 3 of 21 PageID 3




viaduct over the existing Gandy Boulevard, from the Gandy Bridge to the western

terminus of the Selmon Expressway in Hillsborough County, Florida (the “Project”

or “Selmon West Extension”). The Project includes a 1.9-mile toll lane, located in

the median of Gandy Boulevard, which will allow travelers to use Gandy Boulevard

for local destinations, or the Selmon West Extension for a direct connection to the

Selmon Expressway or the Gandy Bridge.

      9.     THEA required potential bidders to submit an Extended Letter of

Interest (“ELOI”) that THEA used for the purpose of short-listing and differentiating

design-build teams. KISC submitted its ELOI on February 10, 2017.

      10.    To assist bidders in formulating their bids, the RFP contained detailed

design and build requirements for the construction of the Selmon West Extension.

      11.    The RFP required all interested bidders to submit a Bid Proposal,

consisting of a separate Technical Proposal and Price Proposal.

      12.    Under the RFP, the Technical Proposal was to include preliminary

design plans, preliminary specifications and special requirements, technical reports,

calculations, a proposed Contract Time along with schedules, and certain other data

requested in response to the RFP.

      13.    The Price Proposal was to include one lump sum price for all design,

geotechnical surveys, and construction of the proposed project, preliminary design

submittal reports, services, and all other data requested in response to the RFP.


                                          3
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 4 of 21 PageID 4




      14.   In response to the RFP, KISC began preparations to submit a Bid

Proposal to THEA for the Project.

      15.   KISC entered into a Memorandum of Understanding (“MOU”) with

AECOM dated October 10, 2016, under which KISC teamed up with AECOM to

prepare and submit KISC’s Bid Proposal to THEA.

      16.   Under the MOU, AECOM was responsible for preparing the design of

the Project. The MOU emphasized the importance of AECOM’s design, as it was

the basis of the Price Proposal that KISC would submit to THEA and be bound to if

awarded the Project.

      17.   The MOU provided that AECOM would be KISC’s “lead designer for

the Project,” and that KISC and AECOM would “maintain an exclusive teaming

relationship for the Project during the pre-award phase and, if awarded the Project,

during the design-build phase pursuant to a design subcontract.”

      18.   As the lead designer and engineer of record on the Project, AECOM

was obligated under the MOU to review the RFP and contract documents and

develop a design (“Proposal Design”) upon which KISC would rely in order to

submit an accurate, high quality, lump sum Price Proposal to THEA.

      19.   AECOM was intimately involved during the nine-month proposal

process, including preparation of the ELOI and the Technical Proposal. AECOM




                                         4
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 5 of 21 PageID 5




invoiced KISC – and KISC paid – approximately $850,000 in professional

engineering fees during the proposal phase.

      20.    KISC relied on AECOM’s Proposal Design and submitted its Technical

Proposal on June 21, 2017, followed by its Price Proposal on or before the bid

deadline of August 7, 2017.

      21.    In its Price Proposal, KISC committed to complete the design and

construction of the Project for a lump sum price of $230,058,000. This lump sum

price was based on AECOM’s Proposal Design.

      22.    THEA awarded the Design-Build Contract for the Project to KISC.

      23.    On August 9, 2017, KISC entered into a Subcontract for Design

(“Subcontract”) with AECOM for a lump sum of $15,092,186.

      24.    Pursuant to the Subcontract, AECOM agreed to perform the “Design

Services,” which include the duty to “timely furnish all professional, technical and

supervisory personnel, services, equipment, materials and supplies necessary to

prepare and to provide the design concept, the design, and the plans and

specifications, including all related work, necessary to enable Contractor to perform

the construction specified in the Prime Contract.”

      25.    The Subcontract provisions make explicitly clear the importance of the

accuracy and adequacy of AECOM’s Proposal Design, and the substantial financial




                                         5
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 6 of 21 PageID 6




impacts KISC would incur if AECOM’s final design deviated significantly from its

Proposal Design (also referred to as “Basis of Design”).

      26.    The Subcontract imposes a duty on AECOM to avoid significant

deviations from its Proposal Design in the development of its final design. AECOM

expressly agreed to be financially responsible for deviations from the Proposal

Design to the final design that rise to the level of “significant.” KISC undertook the

risk for AECOM’s deviations that were not “significant.”

      27.    Importantly, this contractual allocation of financial responsibility in the

Subcontract is separate and distinct from AECOM’s potential liability for breaches

of the Standard of Care.

      28.    The Subcontract states that the Standard of Care, with which AECOM

is obligated to comply for all Design Services performed under the Subcontract, shall

be the care and skill ordinarily used by members of the design profession who are

practicing under similar conditions at the same time and in the same locality.

      29.    In order to fulfill its obligations under the Subcontract, AECOM

entered a Design-Build Consulting Services Subcontract with Professional Service

Industries, Inc. (“PSI”) for geotechnical design and build services on or about

August 23, 2017. The Design-Build Consulting Services Subcontract between

AECOM and PSI (“PSI Subcontract”) incorporated the Subcontract between

AECOM and KISC and included a similar Standard of Care.


                                           6
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 7 of 21 PageID 7




      30.    KISC and THEA executed the Design-Build Contract on September 7,

2017, and THEA gave KISC the Notice to Proceed on September 25, 2017.

                            MSE Wall Ground Improvements

      31.    AECOM’s Proposal Design for the Project included mechanically

stabilized earth (“MSE”) walls for certain ramps that would allow traffic to enter and

exit the Selmon West Expressway.

      32.    KISC relied upon AECOM’s MSE wall designs in preparing its Price

Proposal for the Project.

      33.    Prior to the award of the Design-Build Contract, AECOM’s proposed

design called for full-height surcharge, or soil embankments, and, in some areas,

geogrid fabric to mitigate the geotechnical challenges involved with constructing

Ramp F (Wall 2) and Ramp A (Walls 5 and 6). AECOM’s proposed design further

indicated that no ground improvements would be required at Ramp D.

      34.    On July 25, 2017, AECOM summarized its recommendations for the

MSE walls in its Preliminary MSE Wall Design Memorandum, which became the

basis of KISC’s Price Proposal to THEA.

      35.    Prior to the award of the Design-Build Contract, AECOM had access

to all of the RFP Geotechnical Reports that were provided by THEA.

      36.    After the award of the Design-Build Contract on September 7, 2017,

and throughout January 2018, KISC continued to rely upon AECOM’s pre-award


                                          7
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 8 of 21 PageID 8




recommendations of surcharge/geogrid for the MSE walls. At that time, AECOM

had not given KISC any indication that its pre-award recommendations of surcharge

for the MSE walls would not work.

      37.    By late January 2018, however, AECOM’s and PSI’s pre-award

recommendations for the MSE walls started to change. On January 22, 2018, PSI

provided a “Ramp F Slope Stability Update” indicating that the “geometry for the

walls along Ramp F has been updated from the geometry was analyzed during RFP.”

      38.    Subsequently, on January 24, 2018, PSI emailed its slope stability

analyses for Ramp F that showed, for the first time, that a change in its pre-award

design was necessary and Ramp F would require a combination of pile and geogrid

solutions.

      39.    By including piles in its analyses for the first time, AECOM and PSI

indicated that the pre-award recommendations for geogrid/surcharge would not

work without costly additional measures, including piles, to address the stability of

the various ramps.

      40.    In February 2018, AECOM and PSI recommended comprehensive

design changes including piles for the MSE walls, while KISC attempted to mitigate

the changes through solutions that conformed to the Price Proposal, which it

developed based on AECOM’s pre-award recommendations of surcharge and

geogrid.


                                         8
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 9 of 21 PageID 9




      41.    In March 2018, PSI admitted that surcharge would not work

(“surcharge will not produce the desired settlement results”) at Ramp F and

identified global stability issues with other walls.

      42.    In late March 2018, KISC, AECOM, and PSI held a Geotechnical

Workshop to attempt to resolve the problems with AECOM and PSI’s design. At

the Geotechnical Workshop, AECOM instructed KISC to utilize precast concrete

piles because FDOT had previously approved precast piles on other AECOM

projects in Florida.

      43.    On April 6, 2018, KISC notified THEA about the issues with the MSE

walls, explaining that some of the MSE walls would require additional ground

improvements.

      44.    Following AECOM’s recommendation to utilize the pile design FDOT

had previously approved on other AECOM projects, the parties worked to finalize

the MSE wall designs in April 2018. At this point, it was critical that the MSE wall

designs were completed and accurate, and then submitted to THEA for approval.

      45.    On May 9, 2018, KISC submitted the “Ground Improvement

Calculations 90% Submittal” to THEA. KISC was not originally required to submit

any ground improvement packages to THEA because the pre-award design for the

MSE walls from AECOM only called for surcharge.




                                           9
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 10 of 21 PageID 10




      46.    Nearly four months later, on August 23, 2018, THEA issued the

Released for Construction (“RFC”) Ground Improvement Construction Package.

The RFC design, which was professionally stamped by AECOM and PSI, included

precast concrete piles and a geogrid load transfer platform.

      47.    Among other things, the RFC design required KISC to construct

column-supported embankments consisting of 1,300 concrete piles with cast-in-

place caps and a load transfer platform. These additional measures caused the cost

of constructing the Project to grossly exceed KISC’s planned cost. In addition,

AECOM’s breaches in its design of the MSE walls caused delay and disruption to

other aspects of KISC’s work.

      48.    Due to AECOM’s breaches of the Subcontract and breaches of the

Standard of Care in its design of the MSE walls, KISC incurred at least $11.4 million

of increased direct costs for which it is entitled to recovery, in addition to delay and

disruption costs resulting from AECOM’s breaches.

                                    Drilled Shafts

      49.    As prescribed in the RFP, the Viaduct for the Project consists of a single

cell segmental box girder supported by single columns and caps founded in the

median. However, as part of the ELOI process, KISC developed (and THEA

approved) an Alternative Technical Concept (“ATC”) for a prototype, extradosed




                                          10
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 11 of 21 PageID 11




fin superstructure, which allowed span-by-span erection methods for longer spans

not typically possible with this method of erection.

      50.    The precast segmental, extradosed fin viaduct concept significantly

reduced quantities and schedule duration over the typical balanced cantilever

construction methods that were anticipated for the Project.

      51.    The viaduct consists of 35 spans and 8 unique units consisting of 4 or

5 spans each, separated by expansion piers. THEA prescribed the span lengths,

configurations and pier geometry in the RFP.

      52.    The structural demands in the 4 - 42” diameter drilled shafts that

support each pier are directly proportional to the loading (structure proportions and

design criteria) and the eccentric geometry of the drilled shaft group relative to the

centerline of the bridge dictated by the median (footing offset).

      53.    As the designer for this Project, AECOM was aware that it was solely

responsible for the development of a compliant design and accurate quantities for

pricing. Indeed, KISC directly asked AECOM whether it would be willing to

develop KISC’s concept and assume responsibility for the bid design, and AECOM

agreed to do so. AECOM developed its own structural models, design calculations,

drawings and quantities for KISC’s use in preparing its Price Proposal.

      54.    The design of the Viaduct had several unique features that AECOM

was responsible for taking into consideration: location in the median of a major


                                         11
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 12 of 21 PageID 12




arterial highway that required the support columns to be offset transversely from the

center of gravity of the superstructure; limited space for constructing the drilled

shafts and caps next to active traffic lanes, requiring the center of gravity of the shafts

to be offset transversely from the center of gravity of the superstructure; a curving

alignment that produced three-dimensional effects in the Viaduct; and associated

large transverse moments in the columns and pile groups, etc.

       55.    On June 19, 2017, AECOM completed the proposed design it

developed for pricing and inclusion in KISC’s Technical Proposal. KISC relied upon

AECOM’s proposed design in submitting its lump sum Price Proposal to THEA.

       56.    On August 9, 2017, AECOM began its post-award design for the

viaduct. As the foundation design progressed, the demands to the drilled shafts (and

therefore the quantities) progressively increased as AECOM (1) continuously

expanded the design criteria and made them more onerous; (2) increased the

foundation offset at the majority of piers; and (3) eventually recognized the full

complexity of structural behavior and captured it with 3-dimensional modeling of

every span.

       57.    AECOM’s pre-award design did not include or account for the

frictional loading criteria for expansion bearings that was required in the RFP; wind

loading criteria for the Viaduct; the requirement to design for a 5% increase in loads;

and the requirement to discount the outer four inches of concrete.


                                            12
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 13 of 21 PageID 13




      58.    Further, AECOM’s pre-award design did not consider the geometry and

general arrangement of the Viaduct, including: the three-dimensional nature of the

loading from opposing cantilever piers; the magnitude of the foundation offset

required to clear the roadway below; the number of fixed piers required in

continuous units; and the fact that the continuous units all had more than three spans.

      59.    There were significant changes between AECOM’s Proposal Design

and RFC designs, including changes in shaft loads and lengths, changes in the drag

coefficients for the box girder and fin for wind loading, change in offset as a

deviation, the redundancy factor required for cantilever piers, and the omission of

cover concrete in the drilled shaft capacity.

      60.    Despite the fact that AECOM had all of the information required to

determine accurate drilled shaft demands and quantities pre-award, in AECOM’s

post-award RFC designs, the average drilled shaft demands increased by more than

25% (from 1100 tons to 1400 tons), and the highest loaded shaft demands increased

53% (from 1100 tons to 1685 tons) more than the estimate values AECOM provided

for KISC’s use in the Price Proposal.

      61.    AECOM was responsible for determining the correct shaft loads and

lengths for KISC to use in its Price Proposal. The Subcontract requires AECOM to

avoid making significant changes to the Proposal Design (or be responsible for all

increased costs resulting from the same).


                                          13
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 14 of 21 PageID 14




      62.    AECOM’s changes to the design of the drilled shafts can only be

described as substantial deviations, which caused KISC to incur substantial

additional costs. There were significant changes in shaft loads and lengths between

AECOM’s Proposal Design and RFC designs, in breach of the Subcontract. In

addition, AECOM’s breaches in its design of the drilled shafts caused delay and

disruption to other aspects of KISC’s work.

      63.    Due to AECOM’s breaches of the Subcontract and breaches of the

Standard of Care in its design of the drilled shafts, KISC incurred at least $7.5

million of increased direct costs for which it is entitled to recovery, in addition to

delay and disruption costs resulting from AECOM’s breaches.

                                     Bridge Bearings

      64.    AECOM had the duty to adequately evaluate the bridge loads to

determine accurate and realistic bearing tables.

      65.    AECOM’s scope of responsibility included an obligation to

appropriately determine the loads imposed by the bridge to the bearings during

erection and for the final design.

      66.    During the proposal phase, AECOM provided bridge bearing schedules

for the Viaduct as a deliverable for the Technical Proposal submittal. KISC provided

these schedules to its supplier, R.J. Watson, and in turn, R.J. Watson provided its

pricing to KISC for inclusion in the Price Proposal to THEA.


                                           14
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 15 of 21 PageID 15




      67.    During the proposal phase, THEA issued a Pre-Bid Q&A dated July 27,

2017. In a question pertaining to bearing loads, AECOM responded that “…subject

to review and approval of the Authority, in the final design AECOM will adopt a

sufficiently conservative approach to determine the load distribution to each bearing

in order to adequately size the bearings and sufficiently design and detail the pier

segment.”

      68.    After the pre-bid Q&A session on July 27, 2017, and up to the Price

Proposal deadline of August 7, 2017, AECOM made no changes to the bearing loads

to account for these concerns. As such, AECOM did not tell KISC to increase the

size of the bearings and carry additional cost in its Price Proposal to account for the

concerns THEA raised during the Q&A session.

      69.    After THEA awarded the Prime Contract to KISC, AECOM developed

the RFC drawings, which included bearing tables. AECOM’s post-award design

development revealed three significant errors in its Basis of Design that KISC had

relied upon for its lump sum Price Proposal to THEA: (1) AECOM’s design

approach did not account for the dead load and live load torsion on the viaduct; (2)

AECOM’s pre-bid calculations failed to account for FDOT requirements to increase

the bearing capacity by 5% for C Piers; and (3) AECOM’s Proposal Design

calculations did not account for sufficiently conservative or comprehensive values

in the bearing loads pre-bid.


                                          15
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 16 of 21 PageID 16




      70.    Once KISC accounted for these deficiencies in AECOM’s design, the

bridge bearing requirements changed dramatically, resulting in substantial additional

costs. AECOM had to change its post-award drawings to contain significantly larger

bearings with higher loads, as well as more guided and multi directional bearings

than in the pre-bid bearing tables (a significant deviation of 104% by weight).

      71.    Specifically, from the Proposal Design to the RFC design:

              Bearing loads (strength limit state) increased 23% overall;
              Overall bearing steel weight more than doubled, from 180,000 lbs.
               to 367,000 lbs;
              34 multi-directional bearings changed from MD (lowest cost) to FX
               or UD (higher cost);

              97 anchors added;

              Bearings required additional details, e.g., steel guide bars, welding,
               stainless steel, and Teflon materials;
              Additional labor and equipment required to install bearings twice as
               large; and
              Design and shop drawing issues required additional oversight.

      72.    In addition, AECOM’s breaches in its design of the bridge bearings

caused delay and disruption to other aspects of KISC’s work.

      73.    AECOM’s breaches of the Subcontract and of the Standard of Care in

its design of the bridge bearings caused KISC to incur at least $1.5 million of

increased direct costs for which it is entitled to recovery, in addition to delay and

disruption costs resulting from AECOM’s breaches.


                                         16
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 17 of 21 PageID 17




                                     COUNT I
                                 Breach of Contract

      74.      The preceding allegations of this Complaint are hereby re-alleged and

incorporated herein.

      75.      On or about August 9, 2017, KISC and AECOM entered into the

Subcontract, whereby AECOM agreed to perform Design Services, including the

duty to “timely furnish all professional, technical and supervisory personnel,

services, equipment, materials and supplies necessary to prepare and to provide the

design concept, the design, and the plans and specifications, including all related

work, necessary to enable [KISC] to perform the construction specified in the

[Design-Build] Contract.”

      76.      AECOM’s obligations under the Subcontract included its development

of the Proposal Design and the final design, which was not to deviate significantly

from the Proposal Design.

      77.      KISC has fulfilled all of its material obligations and complied with all

conditions precedent under the Subcontract. Any obligations not performed or

conditions precedent not complied with have been waived, excused, or made

impossible by AECOM.

      78.      AECOM materially breached the Subcontract by, among other things:

            a. Providing a fundamentally flawed Proposal Design for the Project’s
               MSE walls;


                                           17
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 18 of 21 PageID 18




            b. Failing to recognize and address appropriate ground improvement
               measures for the MSE walls in the Proposal Design;

            c. Failing to consider RFP design criteria and the unique features of the
               Viaduct design that required explicit considerations;

            d. Failing to coordinate the roadway design, traffic control plan, and
               construction sequence with the structural design of the shafts and
               footings to ensure that the detrimental footing offset was reflected in
               the estimate shaft demands;

            e. Failing to consider in the Proposal Design the known complexity and
               uniqueness of the alignment, the span configurations, and cantilever
               pier orientations (all provided by THEA) when making the judgment to
               extrapolate the results from one shaft in a limited model to all 144 shafts
               in the viaduct;
            f. Failing to account for the dead load and live load torsion on the viaduct;

            g. Failing to account for FDOT requirements to increase the bearing
               capacity by 5% for C Piers; and

            h. Failing to account for sufficiently conservative or comprehensive
               values in the bearing loads pre-bid.
      79.      AECOM’s breaches of the Subcontract resulted in significant changes,

or substantial deviations, between AECOM’s Proposal Design and RFC designs,

which caused KISC to incur substantial additional costs.

      80.      As a direct result of AECOM’s material breaches of the Subcontract,

KISC has been significantly damaged in the amount of at least $20.5 million of

increased direct costs, in addition to delay and disruption costs.

      WHEREFORE, KISC demands judgment against AECOM in the amount of

at least $20.5 million in increased direct costs, in addition to delay and disruption

costs, resulting from AECOM’s breaches of the Subcontract, plus interest, attorneys’

                                            18
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 19 of 21 PageID 19




fees, and costs, and such other relief at law, in equity or otherwise as may be just

and proper.

                                   COUNT II
                             Professional Negligence

      81.     The preceding allegations of this Complaint are hereby re-alleged and

incorporated herein.

      82.     AECOM owed KISC a duty of care and was obligated to perform the

Design Services in accordance with the standard of care, both under the terms of the

Subcontract and as required by Florida law, including, but not limited to, the

obligation to execute the level of care and skill ordinarily used by members of the

design profession who are practicing under similar conditions at the same time and

in the same locality.

      83.     The responsibility for both the pre-bid design and post-award design

rests solely with the engineer of record, AECOM.

      84.     As set forth above, AECOM failed to exercise reasonable care in

fulfilling that duty and failed to adhere to the standard of care with regard to the

MSE walls, drilled shafts and bridge bearings. The standard of care provided by

AECOM was insufficient, and not the care and skill ordinarily used by members of

the design profession who practice under similar conditions.

      85.     AECOM’s breaches of its standard of care directly and proximately

caused KISC to incur substantial damages.

                                         19
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 20 of 21 PageID 20




      WHEREFORE, KISC demands judgment against AECOM in the amount of

at least $20.5 million in increased direct costs, in addition to delay and disruption

costs, resulting from AECOM’s professional negligence and breaches of the

standard of care, plus interest, attorneys’ fees, and costs, and such other relief at law,

in equity or otherwise as may be just and proper.

                                   Relief Requested

      KISC respectfully requests a trial of its claims and that the Court enter an

Order granting the following relief:

      (a)   Requiring AECOM to pay KISC at least $20.5 million in increased
            direct costs resulting from AECOM’s breaches of the Subcontract and
            its Professional Negligence;
      (b)   Requiring AECOM to pay KISC an amount to be determined at trial for
            the delay and disruption costs incurred by KISC as a result of AECOM’s
            breaches of the Subcontract and its Professional Negligence;

      (c)   Requiring AECOM to reimburse KISC for its reasonable attorneys’ fees,
            costs and expenses, plus applicable interest.
      (d)   Granting further legal and equitable relief as this Court deems just and
            proper.




                                           20
Case 8:21-cv-02093-SDM-TGW Document 1 Filed 08/31/21 Page 21 of 21 PageID 21




Respectfully submitted this 31st day of August 2021,


                                     s/R. Craig Mayfield
                                     R. Craig Mayfield
                                     Florida Bar Number No. 0429643
                                     cmayfield@bradley.com
                                     Bradley Arant Boult Cummings LLP
                                     100 North Tampa Street, Suite 2200
                                     Tampa, Florida 33602
                                     Telephone: (813) 559-5500
                                     Facsimile: (813) 229-5946

                                     -and-

                                     James F. Archibald III (pro hac vice motion
                                     forthcoming)
                                     jarchibald@bradley.com
                                     Carlyn E. Miller (pro hac vice motion
                                     forthcoming)
                                     camiller@bradley.com
                                     Bradley Arant Boult Cummings LLP
                                     One Federal Place
                                     1819 Fifth Avenue North
                                     Birmingham, Alabama 35203-2119
                                     Telephone: (205) 521-8000
                                     Facsimile: (205) 521-8800

                                             Attorneys for Plaintiff



DEFENDANT TO BE SERVED BY PROCESS SERVER AT:

AECOM Technical Services, Inc.
c/o C T Corporation System
1200 South Pine Island Road
Plantation, FL 33324



                                       21
